         Case 1:19-cv-05475-GHW Document 29 Filed 09/13/19 Page 1 of 2

                                                                           USDC SDNY
                                                                           DOCUMENT
Jason M. Drangel (JD 7204)                                                 ELECTRONICALLY FILED
jdrangel@ipcounselors.com                                                  DOC #:
Ashly E. Sands (AS 7715)                                                   DATE FILED: 9/13/2019
asands@ipcounselors.com
Brieanne Scully (BS 3 71 I)
bscully@ipcounselors.com                                    MEMORANDUM ENDORSED
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys/or Plaintiff'
WOW Virtual Reality, Inc.

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



WOW VIRTUAL REALITY, INC.,
Plaintiff

V.


ALWAYSF AITH        INTERNATIONAL                            CIVIL ACTION No.
TRADE CO., LTD. (HUIZHOU),, et al,                          1: 19-cv-5475 (GHW)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff WOW
Virtual Reality, Inc. ("WOW" or "Plaintiff'), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants Guangzhou Trend Comm Electronic Company
Limited and Shenzhen Xinhualong Electronic Co., Ltd. in the above-captioned action, with
prejudice, and with each party to bear its own attorneys' fees, costs and expenses.
           Case 1:19-cv-05475-GHW Document 29 Filed 09/13/19 Page 2 of 2




Plaintiff has voluntarily dismissed its claims against Defendants Guangzhou Trend Comm Electronic
Company Limited and Shenzhen Xinhualong Electronic Co., Ltd. The Clerk of Court is directed to
remove the names of Defendants Guangzhou Trend Comm Electronic Company Limited and Shenzhen
Xinhualong Electronic Co., Ltd. from the caption of this case.

SO ORDERED.
Dated: September 12, 2019
New York, New York
                                                          _____________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
